Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/198,882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because –

An image processing device, comprising: a camera interface connectable to a camera configured to capture a video of a worker in a work area; an output interface connectable to a display device that is viewable from the work area (A work monitoring method for a work monitoring system that monitors work of a worker on a work target conveyed from a work zone where the work is performed in accordance with a predetermined work instruction to a correction zone where the work is corrected, comprising); 

a memory that stores task information about a task to be performed by the worker (storing, in a storage device, tracking data including content of the work instruction for the worker in association with the work target to track the behavior of the worker); and 

a processor configured to: 

based on the captured video (installing a monitoring camera at a position capable of capturing an image of a behavior of the worker on the work target), determine a position and a posture of the worker in the work area (monitoring the work of the worker in the work zone on the basis of the image captured by the monitoring camera), 

determine whether the worker has performed the task properly based on a comparison of the determined position and posture to the task information stored in the memory (determining, on the basis of a result of monitoring the work and the tracking data stored in the storage device, whether or not inappropriate work different from work designated by the work instruction has been performed on the work target by the worker), 

upon determining that the worker has not performed the task properly, extract from the video a first part showing the task that has been performed by the worker (identifying, where it is determined that the inappropriate work on the work target has been performed, the work target on which the inappropriate work has been performed, on the basis of the result); and 

control the output interface to output the first part to the display device (causing, where it is detected by a detector that the identified work target has been conveyed to the correction zone, a notifier to notify that the inappropriate work has been performed on the identified work target).

Here, it is obvious to modify the claim 10 language of co-pending application, by deleting the features and rewording claim language and come up with the claim language of current application’s independent claim 1.

Claim 2 – 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/198,882.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/198,882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because –

A method carried out by an image processing device, the method comprising (A work monitoring method for a work monitoring system that monitors work of a worker on a work target conveyed from a work zone where the work is performed in accordance with a predetermined work instruction to a correction zone where the work is corrected, comprising): 

storing task information in a memory; capturing a video of a worker in a work area (storing, in a storage device, tracking data including content of the work instruction for the worker in association with the work target to track the behavior of the worker); 

determining a position and a posture of the worker in the work area based on the captured video (installing a monitoring camera at a position capable of capturing an image of a behavior of the worker on the work target; monitoring the work of the worker in the work zone on the basis of the image captured by the monitoring camera); 

determining whether the worker has performed the task properly based on the task information and the determined position and posture of the worker (determining, on the basis of a result of monitoring the work and the tracking data stored in the storage device, whether or not inappropriate work different from work designated by the work instruction has been performed on the work target by the worker); 

upon determining that the worker has not performed the task properly, extracting from the video a first part showing the task that has been performed by the worker (identifying, where it is determined that the inappropriate work on the work target has been performed, the work target on which the inappropriate work has been performed, on the basis of the result); and 

outputting the first part to a display device (causing, where it is detected by a detector that the identified work target has been conveyed to the correction zone, a notifier to notify that the inappropriate work has been performed on the identified work target).

Here, it is obvious to modify the claim 10 language of co-pending application, by deleting the features and rewording claim language and come up with the claim language of current application’s independent claim 11.
Claim 12 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/198,882.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/198,882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because –

An image processing system, comprising (A work monitoring system that monitors work of a worker on a work target conveyed from a work zone where the work is performed in accordance with a predetermined work instruction to a correction zone where the work is corrected, comprising): 

a camera configured to capture a video of a worker in a work area (a monitoring camera that captures an image of a behavior of the worker on the work target); 

a display device that is viewable from the work area (operates, where it is determined that the identified work target has been conveyed to the correction zone, the notifier on the basis of a detection result of the detector); 

a memory that stores task information about a task to be performed by the worker (a first storage device that stores tracking data including content of the work instruction for the worker in association with the work target to track the behavior of the worker); and a processor configured to: 

based on the captured video (a controller that monitors the work of the worker in the work zone on the basis of the image captured by the monitoring camera), determine a position and a posture of the worker in the work area (a detector that detects the work target conveyed to the correction zone; a notifier that notifies that inappropriate work different from work designated by the work instruction has been performed on the work target; and), 

determine whether the worker has performed the task properly based on the task information stored in the memory and the determined position and posture of the worker (determines whether or not the inappropriate work on the work target has been performed by the worker on the basis of a result of monitoring the work and the tracking data stored in the first storage device), 

upon determining that the worker has not performed the task properly, extract from the video a first part showing the task that has been performed by the worker (identifies, where it is determined that the inappropriate work on the work target has been performed, the work target on which the inappropriate work has been performed, on the basis of the result), and 

control the display device to output the first part (operates, where it is determined that the identified work target has been conveyed to the correction zone, the notifier on the basis of a detection result of the detector; identifies, where it is determined that the inappropriate work on the work target has been performed, the work target on which the inappropriate work has been performed, on the basis of the result).

Here, it is obvious to modify the claim 1 language of co-pending application, by deleting the features and rewording claim language and come up with the claim language of current application’s independent claim 20.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 9 – 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kotake US PGPub: US 2020/0098102 A1 Mar. 26, 2020 and in view of
De Luca US PGPub: US 2012/0146789 A1 Jun. 14, 2012.

Regarding claims 1, 11, 20, Kotake discloses,

an image processing device, a method carried out by an image processing device and an image processing system (a quality estimation device includes: a first acquisition unit configured to acquire first information pertaining to the positioning of a worker executing a work step included in a process for manufacturing a product on a production line; a second acquisition unit configured to acquire second information pertaining to the usage condition of a tool the worker uses in the work step; an estimation unit configured to estimate the quality of a product being made through the work step according to the degree to which the positioning of the worker and the degree to which the usage condition of the tool represented by the acquired first information and the acquired second information conforms to a predetermined first standard and a predetermined second standard; and an output unit configured to output information pertaining to the result of estimating the quality of the product - ABSTRACT, Figs. 1/CA, 2/CA, 3/1, 4. The quality estimation program 81 causes the quality estimation device 1 to perform later-described information processing FIG. 4 pertaining to estimating the quality of a product being made through a worker W executing work steps – paragraph 0038), comprising and the method comprising: 

a camera interface connectable to a camera configured to capture a video of a worker in a work area (the positioning of the worker and the usage condition of the tool may each be measured as appropriate via one or a plurality of sensors. The one or plurality of sensors may be a camera, motion capture system, or a combination thereof. The camera may be a typical RBG imaging camera; a depth camera - e.g., a distance or stereo camera, capable of acquiring a depth image; a thermographic camera - e.g., infra-red camera, capable of acquiring a thermographic image; or the like – Figs. 1/CA, 2/camera, 3/111, 3/112 paragraph 0011. The image captured is video or a still image – paragraph 0055); 

an output interface connectable to a display device that is viewable from the work area (Figs. 2/output device 15, 3/114, paragraph 0037. If the controller 11 estimates that the product is of bad quality, the controller 11 may output a message on the output device 15 to prompt an inspection of the product. The worker W and the supervisor may thus be notified that the product being made is estimated to be of bad quality. Here, the worker W is notified – i.e., a display device is viewable from the work area – paragraph 0074); 

a memory that stores task information about a task to be performed by the worker (the controller 11 in the quality estimation device 1 expands the quality estimation program 81 stored in the storage unit 12 into RAM. The controller 11 then uses the CPU to compile and execute the quality estimation program 81 expanded to the RAM to control the constituent elements on the basis of a series of commands contained in the quality estimation program 81 – Figs. 2/RAM, 3, paragraph 0047); and a processor (controller Fig. 2/11, paragraph 0047) configured to: 

based on the captured video (the image captured is video or a still image – paragraph 0055), determine (deriving the positioning of the worker W and the usage condition of the tool T – paragraph 0058)  a position (the quality estimation device 1 according to one or more embodiments acquires first information 51 pertaining to the positioning of the worker W – Fig. 4/s104, paragraphs 0029, 0052) and a posture of the worker (the position of a body part; the orientation – i.e., angle, of a body part; the positional relationship between a plurality of body parts; the positional relationship between a work piece that as acted upon and a body part – paragraphs 0030, 0052. The tilt of the tool T derived from the angle of the tool T relative to the worker’s hand, and the angle or the like of the tool T relate to the work piece – paragraph 0031) in the work area (the positioning of the worker and the usage condition of the tool may each be measured as appropriate via one or a plurality of sensors. The one or plurality of sensors may be a camera, motion capture system, or a combination thereof. The camera may be a typical RBG imaging camera; a depth camera - e.g., a distance or stereo camera, capable of acquiring a depth image; a thermographic camera - e.g., infra-red camera, capable of acquiring a thermographic image; or the like – Figs. 1/CA, 2/camera, 3/111, 3/112 paragraph 0011. The quality estimation program 81 causes the quality estimation device 1 to perform later-described information processing FIG. 4 pertaining to estimating the quality of a product being made through a worker W executing work steps – paragraph 0038), 

determine whether the worker has performed the task properly based on a comparison of the determined position and posture to the task information stored in the memory (the controller 11 operates as the estimation unit 113 to estimate the quality of a product being made through a work step; the controller 11 estimates the quality of the product according to the degree to which the positioning of the worker W and the usage condition of the tool T represented by the first information 51 and the second information 52 acquired conforms to a predetermined first standard and a predetermined second standard – Fig. 4/s103, paragraph 0060), 

upon determining that the worker has not performed the task properly, extract from the video a first part showing the task that has been performed by the worker (if the controller 11 estimates that the product is of bad quality, the controller 11 may output a message prompting the worker W to practice the work step – paragraph 0075. Identify the location or work step associated with bad product quality – paragraph 0082. If the controller 11 estimates that the product is of bad quality, the controller 11 may output a message on the output device 15 to prompt an inspection of the product – paragraph 0074. The controller 11 may acquire attribute information as appropriate in the above step S103; here, attribute information represents an attribute of a worker W. The destination for storing the attribute information is not particularly limited and may be selected as appropriate in accordance with the form of implementation – paragraph 0090) and
control the output interface to output the first part to the display device (if the controller 11 estimates that the product is of bad quality, the controller 11 may output a message on the output device 15 to prompt an inspection of the product. The worker W and the supervisor may thus be notified that the product being made is estimated to be of bad quality – paragraph 0074. If the controller 11 estimates that the product is of bad quality, the controller 11 may output a message prompting the worker W to practice the work step – paragraph 0075).


Regarding claims 2, 12, Kotake discloses,

the image processing device according to claim 1, wherein the processor is further configured to: based on the task information, determine a first position at which the task is to be performed by the worker in the work area and a first posture to be taken by the worker at the first position (the quality estimation device 1 is thus able to acquire the first information 51 and the second information 52 obtained from measurements taken via motion capture. Here, motion – i.e., at a first position and a first posture, as well as a second position and a second posture – paragraph 0039), 

determine whether the worker has taken the first posture at the first position based on the position and the posture of the worker that have been determined from the video (the quality estimation device 1 is thus able to acquire the first information 51 and the second information 52 obtained from measurements taken via motion capture. Here, motion – i.e., at the first position and the first posture – paragraph 0039. The position of a body part; the orientation – i.e., angle, of a body part; the positional relationship between a plurality of body parts; the positional relationship between a work piece that as acted upon and a body part – paragraphs 0030, 0052. The tilt of the tool T derived from the angle of the tool T relative to the worker’s hand, and the angle or the like of the tool T relate to the work piece – paragraph 0031), 

upon determining that the worker has taken the first posture at the first position, determine that the worker has performed the task properly (the controller 11 operates as the estimation unit 113 to estimate the quality of a product being made through a work step; the controller 11 estimates the quality of the product according to the degree to which the positioning of the worker W and the usage condition of the tool T represented by the first information 51 and the second information 52 acquired conforms to a predetermined first standard and a predetermined second standard – Fig. 4/s103, paragraph 0060), and 

upon determining that the worker has not taken the first posture at the first position, determine that the worker has not performed the task properly (if the controller 11 estimates that the product is of bad quality, the controller 11 may output a message prompting the worker W to practice the work step – paragraph 0075. Identify the location or work step associated with bad product quality – paragraph 0082. If the controller 11 estimates that the product is of bad quality, the controller 11 may output a message on the output device 15 to prompt an inspection of the product – paragraph 0074. The controller 11 may acquire attribute information as appropriate in the above step S103; here, attribute information represents an attribute of a worker W. The destination for storing the attribute information is not particularly limited and may be selected as appropriate in accordance with the form of implementation – paragraph 0090).


Regarding claims 3, 13, Kotake discloses,

the image processing device according to claim 2, wherein the processor is further configured to, when the worker has not performed the task properly, output the first part such that each of the position of the worker that has been determined from the video and the first position at which the task is to be performed by the worker is indicated by a different marker (If the controller 11 estimates that the product is of bad quality, the controller 11 may output a message on the output device 15 to prompt an inspection of the product. The worker W and the supervisor may thus be notified that the product being made is estimated to be of bad quality – paragraph 0074).

Regarding claims 4, 14, Kotake discloses,

the image processing device according to claim 3, further comprising: an input interface connectable to an input device, wherein the task information is input via the input device (input device 14 – Fig. 2/14, paragraph 0040).

Regarding claims 5, 15, Kotake discloses,

the image processing device according to claim 3, wherein the task information is displayed as text together with the marker (if the controller 11 estimates that the product is of bad quality, the controller 11 may output a message on the output device 15 to prompt an inspection of the product. The worker W and the supervisor may thus be notified that the product being made is estimated to be of bad quality – paragraph 0074).

Regarding claims 9, 19, Kotake discloses,

the image processing device according to claim 1, further comprising: a network interface configured to communicate with an external device, wherein the task information is received from the external device (the quality estimation device 1 may include a communication interface that connects to an external device via a network to provide data communication therewith – paragraphs 0044, 0058, 0077. The quality estimation device 1 may obtain the quality estimation program 81 from the recording medium 91 – i.e., the task information is received from the external device– Fig. 2/91, paragraph 0042).

Regarding claim 10, Kotake discloses,

the image processing device according to claim 1, wherein a sound is output when the first part is displayed on the display device (the output device 15 may be a display, speaker, or the like for output. Here, a speaker reads on the claimed feature a sound is output when the first part is displayed on the display device – paragraph 0040).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts made of record and not relied upon are considered pertinent to applicants disclosure.

Okamura US PGPub: US 2021/0304104 A1 Sep. 30, 2021.
A work monitoring system monitors work in a work zone where the work is performed in accordance with a work instruction on a work target conveyed from the work zone to a correction zone where the work is corrected. The work monitoring system determines, on the basis of a result of monitoring the work, whether or not inappropriate work different from work designated by the work instruction has been performed and identifies the work target that is a target of the work (ABSTRACT, Figs. 1, 2, 9/38).

Sakaue US PGPub: US 2013/0226643 A1 Aug. 29, 2013.
An operation management apparatus is configured for managing a monotonous task requiring a worker to perform a prescribed action. The operation management apparatus includes a detector configured to detect an action of the worker in an area where the monotonous task is performed, a first storage unit configured to pre-register a correct action of the monotonous task to be performed by the worker, a first determination unit configured to determine whether the pre-registered correct action of the monotonous task matches an action by the worker detected by the detector; and an output unit configured to generate an output when the first determination unit determines that the pre-registered correct action of the monotonous task does not match the detected action (ABSTRACT, Figs. 1 – 6B, 9).

Bilet US PGPub: US 2014/0241571 A1 Aug. 28, 2014.
A system for contamination monitoring includes a tracking component, a material identification component, a procedural component, and a notification component. The tracking component tracks an individual and one or more objects in a work area using a three-dimensional tracking system. The material identification component identifies a material of the one or more objects based on a captured image. The procedural component determines that an object of the one or more objects is contaminated based on tracked locations of the one or more objects and the individual. The notification component provides a notification of the contamination (ABSTRACT, Figs. 1 – 3, 12).

The notification component 310 provides a notification by providing a data file that includes information regarding a violation, contamination, status, or the like. In one embodiment, the data file may be stored within memory. For example, the file may include a time, individual involved, objects involved, type of violation, or other information, as determined by one or more of the components 302-324 of the activity monitoring component 102. In one embodiment, the file may be stored for later access by an employer, government, or other monitoring entity (paragraph 0113).
The history component 316 maintains a history of the work area. The history component 316 may maintain a history that includes information regarding past locations, contact between tracked objects or individuals, activities or other information (paragraph 0134).
The activity storage component 318 maintains a database of activities of an individual. For example, all past activities identified by the activity identification component 304 may be stored by the activity storage component. Activities of one or more additional individuals may also be maintained within the database (paragraph 0136).

The tracking storage component 320 stores information regarding tracking of the individual and the one or more objects in the work area. For example, the tracking storage component 320 may store information that indicates the location of an object or individual within a work area. The stored tracking information may be used to prove the occurrence of certain events such as contaminations or violations of procedural rules (paragraph 0137).
a video feed obtained by a video camera of a three-dimensional tracking system 104 may be stored by the tracking storage component 320 (paragraph 0138).

Nassar S PGPub: US 2022/0019802 A Jan. 20, 2022.
A method comprises receiving monitoring data from at least one monitoring tool located in a food preparation area and determining from the monitoring data that a contamination event has occurred. Sending an alert to an alerting device, wherein the alert contains information about the contamination event and recording the contamination event in a log (ABSTRACT, Fig. 1, paragraph 0025).

Golden US PGPub: US 2021/0279657 A1 Sep. 9, 2021
System and method for maintaining worksite safety. The location of personnel 110 may be useful in case of an emergency; the location of personnel 110 may be transmitted to emergency services in case of a worksite emergency. Safety data may include fall detection, body position information, such as correct posture when lifting, load-detection regarding an amount being lifted, proximity of personnel 110 to others, proximity of personnel 110 to tools or equipment, proximity of personnel 110 to a dangerous condition, detection of potential hazards, such as the presence of electrical circuits or current, or other safety related information. In some implementations, detection of a safety situation may cause computing device 102 to transmit a safety alert to a sensor or communication device worn by personnel 110, such as an evacuation signal or warning signal when a dangerous situation exists at the worksite. By way of non-limiting example, such a situation may include an elevated carbon monoxide level, an excessive heat condition, a fire, or other dangerous situation of which personnel 110 should be made aware. In other implementations, computing device 102 may transmit an alarm when personnel 110 undertakes a task that is dangerous, such as lifting too heavy of a load or working near an electrical circuit or current, or when personnel 110 undertakes a task in a dangerous manner, such as lifting a load with improper posture (Figs. 1, 6/608, paragraph 0043).

Nagata US PGPub: US 2011/0050875 A1 Mar. 3, 2011.
Monitoring behavior of an person or unauthorized activity and send an alarm or warning (ABSTRACT, Figs. 1, 3/s5, 4/s19, 6/Report alarm, paragraphs 0014, 0036, 0037).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/Primary Examiner, Art Unit 2642